Per Curiam.

We find that the adoption by the city council of Ordinance No. 245-66 rendered this case moot. See Miner v. Witt, 82 Ohio St. 237, and Webster v. Serrott, 7 Ohio App. 2d 67. At the time this annexation ordinance was adopted there was no injunction, temporary or otherwise, in effect to prevent such annexation. The automatic temporary injunction provided in Section 709.07, Revised Code, was terminated when the Court of Common Pleas dismissed the petition, and Walker did not obtain a temporary injunction from the Court of Appeals, which would have been the proper way to prevent this cause from becoming moot. Croll v. Franklin, 36 Ohio St. 316; Section 2727.05, Revised Code.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, 0’Neill, Herbert and Brown, JJ., concur.